DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because Figures 1-10 fail to comply with 37 CFR 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  

The drawings are objected to because Figures 1, 2, 3, 4, and 9 fail to comply with 37 CFR 1.84(m) which states “Solid black shading areas are not permitted, except when used to represent bar graphs or color”.

The drawings are objected to because Figures 2, 4, 6, and 7 fail to comply with 37 CFR 1.84(u) as each of the Figures shows a plurality of partial views and 37 CFR 1.84(u) clearly states that partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. 

The drawings are objected to because Fig. 9 fails to comply with 37 CFR 1.84(p)(3) which requires that numbers, letters, and reference characters “should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlines and a blank space may be left in the hatching or shading where the character occurs to that it appears distinct.” Therefore, the solid black shading around “904a” and “904b” is improper and so is the lack of a blank space around the word “Ground” which is what the hatched area represents.  
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is rejected as being indefinite as the phrase “the utility pole”, found on line 2 of the claim, lacks a proper antecedent basis as claim 21, from which claim 26 depends, recites a “wooden specimen”, NOT a “utility pole”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4-6, 15, 17, 20 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2005/0160819 A1) (hereafter Wang).
With regards to claim 1, Wang discloses a device for non-destructive evaluation (NDE) of a wooden specimen (abstract, Figures) comprising: a transducer assembly (82) that comprises an ultrasonic transducer (piezoelectric accelerometer is a known ultrasonic transducer and the acoustic waves disclosed encompass the use of ultrasonic waves); an electronic processing assembly (Figures 2 and 3, processing circuitry 20) that comprises a processing unit (paragraph [0057]) and a printed circuit assembly (74, paragraph [0057]) that is connected with the ultrasonic transducer (accelerometer 82) and the processing unit (paragraph [0057]), wherein the electronic processing assembly is configured to receive, from the ultrasonic transducer (accelerometer 82), ultrasonic signal data (paragraph [0057]) and transmit, to a computing device (PDA 22), the ultrasonic signal data via a data transmission component (wireless communication device 92) of the processing unit (paragraph [0057]); and a case assembly (housing 20), housing the transducer assembly (accelerometer 82, Figures 2 and 3) and the electronic processing assembly (paragraph [0057]), wherein the casing assembly is configured, at an end portion, to attach to a testing object for NDE of the wooden specimen (Figures 2 and 3).
With regards to claim 2, Wang discloses the casing assembly (housing 20) comprising a coupling interface component (mating pin and socket, paragraph [0050]) that is configured to enable contact of the transducer assembly (82) with the testing object (tree) for the NDE of the wooden specimen, wherein the coupling interface component (mating pin and socket, paragraph [0050]) attaches to a transducer horn (upper shaft 29 in combination with spike 28) of the ultrasonic transducer (accelerometer 82), and wherein the coupling interface component (mating pin and socket) comprises an interface well that is configured to secure the device to the testing object (inherent in the mating pin and socket disclosed), and an aperture that enables the transducer horn (upper shaft 29 with spike 29) to directly contact the testing object (Figures 2 and 3).
With regards to claim 4, Wang discloses the coupling interface component being detachable from the transducer horn (inherent in the mating pin and socket disclosed in paragraph [0050]).
Wang discloses the data transmission component being configured to establish a wireless connection between the processing unit and the computing device in paragraph [0057].
With regards to claim 6, Wang discloses the data transmission component being configured for one or more selected from a group consisting of: Bluetooth transmission, infrared transmission, radio frequency transmission, Wi-Fi communication, cellular transmission, satellite transmission, and global positioning system transmission in paragraph [0057].
With regards to claim 15, Wang discloses the electronic processing assembly comprising a battery that provides a power source for the electronic processing assembly at paragraph [0058].
With regards to claim 17, Wang discloses the electronic processing assembly being further configured to receive, at the processing unit via the data transmission component, one or more commands to set the device in a transmitting mode (paragraph [0057], inherent in the programming provided), and wherein, in the transmitting mode, the processing unit interfaces with the printed circuit assembly to excite the ultrasonic transducer to generate the ultrasonic signal data based on processing of the one or more commands (paragraphs [0054]-[0058]).
With regards to claim 18, Wang discloses the electronic processing assembly being further configured to receive, at the processing unit via the data transmission component, one or more commands to set the device in a receiving mode (paragraph [0057], inherent in the programming provided) that enables the device to receive transmitted ultrasonic signal data from the wooden specimen, and wherein, in the receiving mode, the electronic processing assembly is configured to process the transmitted ultrasonic signal data for output to the computing device when the transmitted ultrasonic signal data is received (paragraphs [0054] – [0058]).
With regards to claim 20, Wang discloses device being attached to the wooden specimen proximate to a groundline plane of the wooden specimen in the Figure 1.
With regards to claim 29, Wang discloses a system for non-destructive evaluation (NDE) of a wooden specimen (Figures, abstract), comprising: a computing device (PDA 22) executing an NDE application or service that is configured to control operation of one or more NDE devices (paragraphs [0057]-[0058]); and the one or more NDE devices that comprise: a transducer assembly (82) that comprises an ultrasonic transducer (piezoelectric accelerometer is a known ultrasonic transducer and the acoustic waves disclosed encompass the use of ultrasonic waves); an electronic processing assembly (Figures 2 and 3, processing circuitry 20) 
With regards to claim 30, Wang discloses the electronic processing assembly, of the one or more NDE devices comprising a battery that provides a power source for the electronic processing assembly at paragraph [0058].
With regards to claim 31, Wang discloses the coupling interface component (paragraph [0050]), of the one or more NDE devices, attaches to a transducer horn (upper shaft 29 with spike 28) of the ultrasonic transducer (accelerometer 82), and wherein the coupling interface component comprises: an interface well that is configured to secure the one or more NDE devices to the testing object (inherent in the mating pin and socket disclosed, paragraph [0050]), and an aperture that enables the transducer horn to directly contact the testing object (Figures 2 and 3, paragraphs [0049]-[0050]).
With regards to claim 32, Wang discloses the data transmission component, of the one or more NDE devices being configured to establish one or more of: a wireless connection between the processing unit and the computing device and a wired connection between the processing unit and the computing device in paragraph [0057].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 15, 20-24, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinn (US 6,813,948 B1) in view of Beall et al. (US 5,760,308) (hereafter Beall).
With regards to claim 1, Rinn discloses a device for non-destructive evaluation (NDE) of a wooden specimen (abstract, Figures) comprising: a transducer assembly (10); an electronic processing assembly (electronic evaluation device 4) that comprises a processing unit (inherent) that is connected with the transducer assembly and the processing unit (column 9 line 12-52), wherein the electronic processing assembly (4) is configured to receive, from the transducer assembly, vibration signal data and transmit, to a computing device (central unit 8), the signal data via a data transmission component (connection cables 7 or transmitter-receiver unit 12) of the processing unit (column 9 line 53 – column 10 line 6); and a case assembly (inherent in the sensor 3 disclosed, Figure 2), housing the transducer assembly (10) and the 
Rinn discloses the claimed invention with the exception of the transducer assembly comprising an ultrasonic transducer and the electronic processing assembly further comprises a printed circuit assembly.
Beall teaches at column 7 lines 3-24 utilizing a frequency generator which generates an input frequency that is largely in the ultrasonic range, thus operating the wooden specimen testing system with ultrasonic transducers and ultrasonic energy.
As for the inclusion of a printed circuit assembly, one of ordinary skill in the art knows that printed circuit boards (or PCBs) are a way in which to produce compact and simplified electric lines between different components of a testing system and that PCBs can be designed to meet any requirements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rinn to include the use of ultrasonic transducers as taught by Beall and to include a printed circuit assembly as both allow for a compact, sleek designed testing system which, with the use of the ultrasonics, would allow for the testing of a plurality of differing test structures, including many wooden specimens which have differing testing requirements due to their differing materials.
With regards to claim 2, Rinn discloses the casing assembly (sensor 3) comprising a coupling interface component (9) that is configured to enable contact of the transducer assembly (10) with the testing object for the NDE of the wooden specimen (Figures 1 and 2), wherein the coupling interface component (9) attaches to a transducer horn (pin 5) of the transducer assembly (Figure 2 and column 9, line 44 – column 10 line 6), and wherein the coupling interface component (9) comprises an interface well (Figure 2) that is configured to secure the device to the testing object (Figure 2), and an aperture that enables the transducer horn (pin 5) to directly contact the testing object (Figures 1 and 2).
With regards to claim 4, Rinn discloses the coupling interface component (9) being detachable from the transducer horn in Figure 2.
With regards to claim 5, Rinn discloses the data transmission component (cables 7, transmitter – receiver 12) being configured to establish a wireless connection between the processing unit (4) and the computing device (central unit 8) at column 9 line 61 – column 10 line 6.
With regards to claim 6, Rinn discloses the data transmission component (12) being configured for one or more selected from a group consisting of: Bluetooth transmission, infrared 
	With regards to claim 7, Rinn discloses data transmission component (7, 12) being configured to establish a wired connection (cables 7) between the processing unit (4) and the computing device (8) (Figure 1), and wherein the electronic processing assembly (4) comprises a wiring interface to connect a wire between the processing unit and the computing device to establish the wired connection (inherent, Figure 1, column 9 line 61 – column 10 line 6).
With regard to claim 15, Rinn discloses the claimed invention with the exception of the electronic processing assembly comprising a battery that provides a power source for the electronic processing assembly.
It is known throughout the art of measuring and testing to utilize a battery to power a probe of any kind. And it is common sense to utilize a power source which does not require cables or power lines when testing a specimen which is located in an environment without ready access to power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rinn to include a batter power supply to ensure the continued operation of the testing system no matter where the system is to deployed, including in the middle of a forest, as the use of batteries to power a probe is well known and common sense. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.
With regards to claim 20, Rinn discloses the device being attached to the wooden specimen proximate to a groundline plane of the wooden specimen in Figure 1.
With regards to claim 21, Rinn discloses a system for non-destructive evaluation (NDE) of a wooden specimen (abstract, Figures), comprising: a first NDE device (Figure 1) that comprises: a transducer assembly (10), an electronic processing assembly (electronic evaluation device 4) that comprises a processing unit (inherent), wherein the processing unit (4) is configured to receive, via a data transmission component (7, 12) of the processing unit, one or more commands to set the first NDE device in a transmitting mode (inherent in the system disclosed, central unit 8), and wherein in the transmitting mode, the processing unit (4) excites the transducer to generate the vibration data based on processing of the one or more commands (column 9 lines 12-65), and a case assembly (sensor 3 inherently includes a case assembly, Figure 2), housing the transducer assembly (10) and the electronic processing assembly (4, Figure 2), that comprises, at an end portion, a coupling interface component (pin 5) configured to enable contact of the transducer assembly (10) with a testing object for NDE testing of the wooden specimen (Figure 2); and a second NDE device (Figure 1) that comprises: 
Rinn discloses the claimed invention with the exception of the transducer assembly comprising an ultrasonic transducer and the electronic processing assembly further comprises a printed circuit assembly that is connected with the ultrasonic transducer and the processing unit.
Beall teaches at column 7 lines 3-24 utilizing a frequency generator which generates an input frequency that is largely in the ultrasonic range, thus operating the wooden specimen testing system with ultrasonic transducers and ultrasonic energy.
As for the inclusion of a printed circuit assembly, one of ordinary skill in the art knows that printed circuit boards (or PCBs) are a way in which to produce compact and simplified electric lines between different components of a testing system and that PCBs can be designed to meet any requirements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rinn to include the use of ultrasonic transducers as taught by Beall and to include a printed circuit assembly as both allow for a compact, sleek designed testing system which, with the use of the ultrasonics, would allow for the testing of a plurality of differing test structures, including many wooden specimens which have differing testing requirements due to their differing materials.
With regards to claim 22, Rinn discloses the claimed invention with the exception of the electronic processing assembly, of each of the first NDE device and the second NDE device, comprises a battery that provides a power source for a respective electronic processing assembly of the first NDE device or the second NDE device.
It is known throughout the art of measuring and testing to utilize a battery to power a probe of any kind. And it is common sense to utilize a power source which does not require 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rinn to include a batter power supply in each of the NDE devices to ensure the continued operation of the testing system no matter where the system is to deployed, including in the middle of a forest, as the use of batteries to power a probe is well known and common sense. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.
With regards to claim 23, Rinn discloses the data transmission component (cables 7 and/or transmitter-receiver unit 12), of each of the first NDE device and the second NDE device, being configured to establish one or more of: a wireless connection between the processing unit and the computing device and a wired connection between the processing unit and the computing device (column 9 line 61 – column 10 line 6).
With regards to claim 24, Rinn discloses the coupling interface component (9), of each of the first NDE device and the second NDE device (Figure 2), attaches to a transducer horn (pin 5) of the transducer of one of the first NDE device and the second NDE device (Figure 2, each recited sensor has the same configuration shown in Figure 2), and wherein the coupling interface component (9), of each of the first NDE device and the second NDE device, comprises: an interface well (Figure 2) that is configured to secure one of the first NDE device and the second NDE device to the testing object (pin 5 secures), and an aperture (Figure 2) that enables the transducer horn (pin 5), of one of first NDE device and the second NDE device, to directly contact the testing object (Figures 1 and 2).
	With regards to claim 26, Rinn discloses the first NDE device and the second NDE device are attached to the wooden specimen proximate to a groundline plane of the wooden specimen in Figure 1.
Rinn discloses the claimed invention with the exception of the wooden specimen being a utility pole. 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Rinn to test a utility pole as the system of Rinn would work equally well on any wooden specimen without any modifications. 
With regards to claim 27, Rinn discloses the first NDE device being attached to the wooden specimen proximate to a groundline plane of the wooden specimen in Figure 1, and wherein the second NDE device is attached to the wooden specimen at a portion of the wooden specimen that is above a location of the first NDE device in Figure 1.
Rinn discloses the computing device (central unit 8) being connected with the first NDE device and the second NDE device (Figure 1), and wherein the computing device (8) executes an application or service that is configured to display processing results of the data obtained from the first NDE device and the second NDE device (inherent in the central unit disclosed, column 9 lines 35-42).
With regards to claim 29, Rinn discloses a system for non-destructive evaluation (NDE) of a wooden specimen (abstract, Figures), comprising: a computing device (central unit 8) executing an NDE application or service that is configured to control operation of one or more NDE devices (inherent); and the one or more NDE devices (sensor 3, Figures 1 and 2) that comprise: a transducer assembly (10), an electronic processing assembly (electronic evaluation device 4) that comprises a processing unit (4), wherein the processing unit (4) is configured to interface with the computing device (central unit 8), via a data transmission component (cables 7 or transmitter-receiver unit 12) of the processing unit (column 9 line 61 – column 10 line 6), to either transmit or receive the data based on command instruction provided through the NDE application or service (inherent), and a case assembly (inherent in the sensor 3 disclosed in Figure 2), housing the transducer assembly (10) and the electronic processing assembly (4), that comprises, at an end portion, a coupling interface component (9) configured to enable contact of the transducer assembly (10) with a testing object for NDE testing of the wooden specimen (Figures 1 and 2).
Rinn discloses the claimed invention with the exception of the transducer assembly comprising an ultrasonic transducer and the electronic processing assembly further comprises a printed circuit assembly that is connected with the ultrasonic transducer and the processing unit.
Beall teaches at column 7 lines 3-24 utilizing a frequency generator which generates an input frequency that is largely in the ultrasonic range, thus operating the wooden specimen testing system with ultrasonic transducers and ultrasonic energy.
As for the inclusion of a printed circuit assembly, one of ordinary skill in the art knows that printed circuit boards (or PCBs) are a way in which to produce compact and simplified electric lines between different components of a testing system and that PCBs can be designed to meet any requirements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rinn to include the use of ultrasonic transducers as taught by Beall and to include a printed circuit assembly as both allow for a compact, sleek designed testing system which, with the use of the ultrasonics, would allow for the testing of a plurality of differing test 
With regards to claim 30, Rinn discloses the claimed invention with the exception of the electronic processing assembly, of the one or more NDE devices comprising a battery that provides a power source for the electronic processing assembly.
It is known throughout the art of measuring and testing to utilize a battery to power a probe of any kind. And it is common sense to utilize a power source which does not require cables or power lines when testing a specimen which is located in an environment without ready access to power.
	With regards to claim 31, Rinn discloses the coupling interface component (9), of the one or more NDE devices (Figure 1), attaches to a transducer horn (pin 5) of the transducer, and wherein the coupling interface (9) component comprises: an interface well (Figure 2) that is configured to secure the one or more NDE devices to the testing object (Figure 2), and an aperture that enables the transducer horn to directly contact the testing object (Figure 2, pin 5 settles into “well” shown on sensor 3 thus securing the NDE device to the specimen through the pin 5).
With regards to claim 32, Rinn discloses the data transmission component, of the one or more NDE devices being configured to establish one or more of: a wireless connection between the processing unit and the computing device and a wired connection between the processing unit and the computing device at column 9 line 61 – line 6.

Allowable Subject Matter
Claims 3, 8-14, 16, 19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 3, the prior art of record fails to teach and/or suggest a device for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the other recited elements,  a case assembly, housing the transducer assembly and the electronic processing assembly, wherein the casing assembly is configured, at an end portion, to attach to a testing object for NDE of the wooden specimen, wherein the casing assembly comprises a coupling interface component that is configured to enable contact of the transducer assembly 
With regards to claim 8, the prior art of record fails to teach and/or suggest a device for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the other recited elements, one or more spacers positioned between the transducer assembly and the electronic processing assembly to maintain clearance for physical oscillations created during usage of the device.
With regards to claim 9, the prior art of record fails to teach and/or suggest a device for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the other recited elements,  a transducer assembly that comprises an ultrasonic transducer; especially wherein the transducer assembly further comprises one or more fastening components that secure the ultrasonic transducer to the case assembly.
With regards to claim 12, the prior art of record fails to teach and/or suggest a device for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the other recited elements,  a case assembly, housing the transducer assembly and the electronic processing assembly, wherein the casing assembly is configured, at an end portion, to attach to a testing object for NDE of the wooden specimen, especially wherein the case assembly comprises a base portion that houses the transducer assembly and the electronic processing assembly, and a detachable end cap that is attached with the base portion of the case assembly.
With regards to claim 16, the prior art of record fails to teach and/or suggest a device for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the other recited elements,  an electronic processing assembly that comprises a processing unit and a printed circuit assembly that is connected with the ultrasonic transducer and the processing unit, especially wherein the electronic processing assembly comprises a carrier that secures the printed circuit assembly and the processing unit within the case assembly, wherein a battery holder is further attached to the carrier, and wherein the battery is attachable to and detachable from the battery holder.
With regards to claim 19, the prior art of record fails to teach and/or suggest a device for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the 
With regards to claim 25, the prior art of record fails to teach and/or suggest a system for non-destructive evaluation (NDE) of a wooden specimen, comprising, in combination with the other recited elements, a first NDE device and a second NDE device especially wherein the coupling interface component, of each of the first NDE device and the second NDE device, is detachable from a respective case assembly of each of the first NDE device and the second NDE device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al. (US 5,621,175) discloses a method and apparatus for testing material strengths.
Turpening et al. (US 6,347,551 B1) discloses an acoustic tree and wooden member imaging apparatus.
Davis, III et al. (US 2013/0223189 A1) discloses a handheld forestry device.
Bartuli et al. (US 2014/0069192 A1) discloses a pole integrity meter and method of determining pole integrity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855